Case 1:21-cv-00658-JPW Document 68-2 Filed 05/10/21 Page 1 of 4




              Exhibit B
             Case 1:21-cv-00658-JPW Document 68-2 Filed 05/10/21 Page 2 of 4
             Case 20-33233       Document 3443          Filed in TXSB on 04/08/21             Page 1 of 3

                                                                                                              n/f                «=
                                                                                                                    Jr
                                                                                                             p* Iww/*

                          IN THE UNITED STATES BANKRUPTCY COURT                                               ^"yern       -

                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                    ENTERED
                                             HOUSTON DIVISION
                                                                                                                    04/08/2021




    In re:                                                                  Chapter 1 1


    CHESAPEAKE ENERGY CORPORATION, et al.,1                                 Case No. 20-33233 (DRJ)


                                       Reorganized Debtors.                 (Jointly Administered)


                                                                            Related to Docket Nos. 3310, 3349


                           ORDER ENFORCING CONFIRMATION ORDER


             On March 30, 2021, the Court held a hearing on the Reorganized Debtors’ Emergency


Motion to Enforce Confirmation Order [Docket No. 3310] (the “Motion”)2 and considered the

Motion, objections, and arguments of counsel and found the Motion was properly noticed.

Pursuant to Federal Civil Rule 52, made applicable in bankruptcy proceedings by Bankruptcy

Rule 7052, the Court stated its findings of fact and conclusions of law on the record.

             For the reasons set forth by the Court in its oral ruling, the Court finds and concludes that


the Motion should be granted in part. It is therefore HEREBY ORDERED THAT:


              1.    The Motion is granted in part.


             2.     Epsilon’s commencement of the litigation styled Epsilon Energy USA, Inc. v.

Chesapeake Appalachia,             LLC, Civil Action No. l:21-CV-00433-JPW (the “District Court


Litigation”) in the United States District Court for the Middle District of Pennsylvania and the

attempt to amend the District Court Litigation violated the Plan and the Confinnation Order.




1      A complete list of each of the Reorganized Debtors in these chapter 1 1 cases may be obtained on the website of
       the Reorganized Debtors’ claims and noticing agent at https://dm.epiql 1 .com/chesapeake.     The location of
       Reorganized Debtor Chesapeake Energy Corporation’s principal place of business and the Reorganized Debtors’
       service address in these chapter 1 1 cases is 6 100 North Western Avenue, Oklahoma City, Oklahoma 73118.

2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
       Motion.
      Case 1:21-cv-00658-JPW Document 68-2 Filed 05/10/21 Page 3 of 4
       Case 20-33233         Document 3443      Filed in TXSB on 04/08/21       Page 2 of 3




        3.      Epsilon shall dismiss the District Court Litigation without prejudice.


        4.      The parties are authorized to take all actions necessary or appropriate to effectuate


the relief granted herein.


        5.      This Order shall be immediately effective and enforceable upon its entry.



       Signed: April 08, 2021.



                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUP              Y JUDGE




                                                  2
     Case 1:21-cv-00658-JPW Document 68-2 Filed 05/10/21 Page 4 of 4
      Case 20-33233         Document 3443   Filed in TXSB on 04/08/21   Page 3 of 3




PROPOSED AND SUBMITTED BY:


/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No. 24062656)
Jennifer F. Wertz (TX Bar No. 24072822)
Kristhy M. Peguero (TX Bar No. 24102776)
Veronica A. Polnick (TX Bar No. 24079148)
1401 McKinney Street, Suite 1900
Houston, Texas 77010
 Telephone:     (713) 752-4200
Facsimile:      (713) 752-4221
 Email:        mcavenaugh@j w. com
               jwertz@jw.com
               kpeguero@jw.com
               vpolnick@jw. com


 Co-Counsel to the Reorganized Debtors



 KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
 Alexandra Schwarzman (admitted pro hac vice)
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:   (312)862-2000
 Facsimile:   (312)862-2200
 Email:       patrick.nash@kirkland.coni
              alexandra.schwarzman@kirkland.com


 Co-Counsel to the Reorganized Debtors
